                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANA E. LUNN,

             Plaintiff,
                                                    Civil Case No. 19-10878
v.                                                  Honorable Linda V. Parker

ARAMARK MANAGEMENT
SERVICES LIMITED PARTNERSHIP
and UAW LOCAL 160,

          Defendants.
____________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANT UAW LOCAL 160’S MOTION TO DISMISS

      This lawsuit arises from the termination of Plaintiff’s employment with

Aramark Management Services Limited Partnership (“Aramark”). While

employed by Aramark, Plaintiff was a member of UAW Local 160 (“Union”). In

his Complaint, filed March 25, 2019, Plaintiff claims that Defendants

discriminated against him on account of his race (African-American) and disability

in violation of the Americans with Disabilities Act (“ADA”) and the Elliott-Larsen

Civil Rights Act (“ELCRA”). (See Compl. ¶ 9, ECF No. 1 at Pg ID 3.) Plaintiff

also claims that Defendants breached their duty of fair representation under the

National Labor Relations Act (“NLRA”) and the Labor Management Relations Act

(“LMRA”). (Id. ¶ 8, Pg ID 2.)
      Aramark filed an Answer to the Complaint on July 19, 2019. (ECF No. 17.)

The matter is presently before the Court on the Union’s motion to dismiss

Plaintiff’s claims against it, filed pursuant to Federal Rule of Civil Procedure

12(b)(6). (ECF No. 8.) Subsequent to the filing of the motion, the parties

stipulated to the dismissal with prejudice of Plaintiff’s ADA claim against the

Union. (ECF No. 9.) The Union’s motion has been fully briefed. (ECF Nos. 12,

18.) Finding the facts and legal arguments sufficiently presented in the parties’

submissions, the Court is dispensing with oral argument pursuant to Eastern

District of Michigan Local Rule 7.1(f).

I.    Motion to Dismiss Standard

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’ ”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

                                           2
       As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’ ” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

Nevertheless, the plausibility standard requires the plaintiff to demonstrate more

than “a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678.

       In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

       Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

                                           3
86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008).

II.   Factual Background

      Plaintiff worked in Aramark’s Housekeeping Department, as a custodian at

the General Motors Tech Center in Warren, Michigan. (Compl. ¶¶ 13, 14, ECF

No. 1 at Pg ID 3.) During Plaintiff’s employment, his supervisors harassed and

verbally abused him based on his disability and gender. (Id. ¶ 15, Pg ID 3.) On

July 12, 2016, Aramark terminated Plaintiff’s employment claiming that he had

violated workplace rules and made a verbal threat over the phone to the Union.

(Id. ¶ 16, Pg ID 3.) Specifically, Aramark terminated Plaintiff for violating two

Shop Rules. (Def.’s Mot., Ex. A, ECF No. 8-2.)

      The first shop rule prohibits employees from “[l]eaving the plant during

working hours without permission or failure to return to work after [the] lunch

                                          4
period without permission.” (Id. Ex. B at 85, ECF No. 8-3 at Pg ID 140.) The

second shop rule prohibits “[a]ssaulting, fighting, threatening, intimidating,

coercing, or interfering with employees or supervision.” (Id.) These are category

#1 violations, or “major” violations, which are subject to discipline “up to and

including discharge[.]” (Id.)

      Plaintiff sought the Union’s assistance to grieve his termination and obtain

re-employment and back pay. (Id. ¶ 18, Pg ID 4.) On July 25, 2016, a Union

representative filed a Step 1 grievance on Plaintiff’s behalf, asserting that the

termination was unjust. (Def.’s Mot. Ex. C, ECF No. 8-4 at Pg ID 146.) The

Union sought to have Plaintiff reinstated to his position and made whole. (Id.)

The Union appealed the grievance determinations, but eventually “chose not to

proceed with the grievance and instead sought to obtain [Plaintiff’s] consent to

settle the matter without re-employment or reimbursement for lost wages and

benefits.” (Compl. ¶ 19, ECF No. 1 at Pg ID 4.)

      In the settlement Aramark and the Union negotiated, Aramark offered to pay

Plaintiff a $12,750.00 severance, not contest Plaintiff’s future unemployment

benefit claim, and provide a neutral job recommendation, in exchange for the

dismissal of the grievance and Plaintiff’s waiver of legally waivable claims against

the company. (Def.’s Mot. Ex. D, ECF No. 8-5.) Plaintiff declined to settle the




                                           5
matter. (Id. Ex. E, ECF No. 8-6.) The Union refused to take Plaintiff’s grievance

to arbitration.

III.   The Union’s Arguments and Plaintiff’s Response

       The Union argues that Plaintiff’s state-law discrimination claim is

preempted by federal labor law. The Union further argues that Plaintiff fails to

allege facts to sufficiently plead his discrimination claim (if not preempted) and his

federal breach of the duty of fair representation claim.

       Plaintiff responds that his ELCRA discrimination claim is not preempted

because resolving the claim does not require interpretation of the collective

bargaining agreement between Aramark and the Union, and because the rights

claimed (i.e., the right to be free from race and disability discrimination) arise from

Michigan law. Plaintiff also contends that his claims are sufficiently pled in his

Complaint. With respect to his breach of the duty of fair representation claim,

Plaintiff seems to be arguing that the Union should have taken his grievance to

arbitration because it had merit and the termination was invalid. With respect to

his claim of discrimination, Plaintiff argues: (1) he is African-American, male, and

disabled; (2) the persons making the claim against him were female; and, (3) the

Union knew (a) there was no video or eyewitness evidence that he left the

premises, (b) that he had been harassed by Crystal Aesy and Linda Sinanski, and

(c) that he did not make a verbal or phone threat.

                                          6
IV.   Applicable Law and Analysis

      A.     Preemption

      Federal labor law imposes a statutory duty on a union to fairly represent the

employees for which it is the exclusive bargaining representative “in its collective

bargaining with [the employer]” and “in its enforcement of the resulting collective

bargaining agreement[.]” Vaca v. Sipes, 386 U.S. 171, 177 (1967) (citations

omitted). The duty of fair representation “applies in all contexts of union activity,

including contract negotiation, administration, enforcement, and grievance

processing.” Merritt v. Int’l Ass’n of Machinists & Aerospace Workers, 613 F.3d

609, 619 (6th Cir. 2010). “A union breaches its ‘statutory duty of fair

representation … only when its conduct toward a member of the collective

bargaining unit is arbitrary, discriminatory, or in bad faith.’ ” Summers v. Keebler

Co., 133 F. App’x 249, 253 (6th Cir. 2005) (quoting Vaca, 386 U.S. at 190).

      The only discriminatory conduct Plaintiff alleges in his Complaint with

respect to the Union is its refusal to proceed with his grievance. In other words,

Plaintiff’s state-law race and disability discrimination claim against the Union is

based on the same allegations as his federal claim asserting a breach of the duty of

fair representation. In that instance, courts find the plaintiff’s state law claims

preempted because “ ‘[t]he duty of fair representation relates to an area of labor

law which has been so fully occupied by Congress so as to foreclose state

                                           7
regulation.’ ” Moore v. Int’l Bhd. of Elec. Workers Local 8, 51 F. App’x 486, 488

(6th Cir. 2002) (unpublished) (quoting Maynard v. Revere Copper Prods., Inc.,

773 F.2d 733, 735 (6th Cir. 1985)); see also In re Glass, Molders, Pottery, Plastics

& Allied Workers Int’l Union, Local 173, 983 F.2d 725, 728-29 (6th Cir. 1993)

(concluding that employee’s state law claims against union were preempted by

§ 301 of the LMRA because they failed to articulate theories beyond the union’s

breach of its duty of fair representation); Jones v. Truck Drivers Local Union No.

299, 838 F.2d 856, 860-61 (6th Cir. 1989) (concluding that union member’s claim

that the union failed to fairly represent her on account of her sex in violation of

Michigan’s ELCRA was preempted); EEOC v. Int’l Bhd. of Elec. Workers Local

Union 998, 343 F. Supp. 2d 655, 658-59 (N.D. Ohio 2004) (finding union

member’s state law discrimination and harassment claims preempted); Eggelston v.

Nexteer Auto. Corp., No. 16-13368, 2017 WL 264486, at *5-6 (E.D. Mich. Jan. 20,

2017) (unpublished) (concluding that employee’s race discrimination and

retaliation claims were preempted as claims were based on the employee’s

allegation that he was not adequately represented by the union because of his race

and previous complaints); Tocarchick v. UAW Region 1, No. 15-11329, 2015 WL

5026149, at *3 (E.D. Mich. Aug. 21, 2015) (unpublished) (finding the plaintiff’s

state claims preempted where her allegations made clear that she was actually

pleading a breach of the duty of fair representation). The contrary case cited by

                                           8
Plaintiff, Smolarek v. Chrysler Corp., 879 F.2d 1326 (6th Cir. 1989), did not

involve the duty of fair representation. In fact in Smolarek, the Sixth Circuit

distinguished the employee’s discrimination claim against his employee in the case

before it from fair representation claims found to be preempted. Id. at 1334 n.4.

      The Court therefore is granting the Union’s motion to dismiss Plaintiff’s

state law discrimination claim.

      B.     Duty of Fair Representation

      The Union seeks dismissal of Plaintiff’s fair representation claim, arguing

that the claim is insufficiently pled to be plausible.

      “A union breaches its ‘statutory duty of fair representation … only when its

conduct toward a member of the collective bargaining unit is arbitrary,

discriminatory, or in bad faith.’ ” Summers v. Keebler Co., 133 F. App’x 249, 253

(6th Cir. 2005) (brackets omitted) (quoting Vaca, 386 U.S. at 190). “[T]he

standard is a ‘tripartite’ one, such that a breach occurs if the union’s ‘actions are

either ‘arbitrary, discriminatory, or in bad faith.’” Black v. Ryder/P.I.E.

Nationwide, Inc., 15 F.3d 573, 584 (6th Cir. 1994) (emphasis in original) (quoting

Air Line Pilots Ass’n Int’l v. O’Neil, 499 U.S. 65, 67 (1991)).

      “[A] union’s actions are arbitrary only if, in light of the factual and legal

landscape at the time of the union’s actions, the union’s behavior is so far outside a

wide range of reasonableness as to be irrational.” Air Line Pilots, 499 U.S. at 67.

                                           9
“[A] union’s judgments are not arbitrary even if those judgments are ultimately

wrong, negligent or mistaken.” Bowerman v. UAW, Local No. 12, 646 F.3d 360,

368 (6th Cir. 2011) (internal quotation marks and citations omitted). The plaintiff

must establish that the union’s actions were “ ‘wholly irrational.’ ” Garrison v.

Cassens Transport Co., 334 F.3d 528, 538-39 (6th Cir. 2003) (quoting Air Lines

Pilots, 499 U.S. at 78).

      A union must assess the merits of particular grievances “in good faith and in

a nonarbitrary manner.” Vaca, 386 U.S. at 194. A union must also “undertake

reasonable investigation to defend a member from employer discipline.” Black, 15

F.3d at 584-85 (citation omitted). Nevertheless, an “employee has no absolute

right to have his grievance arbitrated” and “a breach of the duty of fair

representation is not established merely by proof that the underlying grievance was

meritorious[.]” Vaca, 386 U.S. at 195.

      “A union’s actions are improperly discriminatory if they are ‘intentional,

severe, and unrelated to legitimate union objectives[.]’ ” Bowerman, 646 F.3d at

368 (quoting Amalgamated Ass’n of St., Elec., Ry. & Motor Coach Emps. of Am. v.

Lockridge, 403 U.S. 274, 301 (1971)). A union’s actions “are in bad faith if made

with improper intent or motive[.]” Id. (citing Williamson v. Lear Corp., 183 F.

App’x 497, 505 (6th Cir. 2006) (unpublished)).




                                          10
      In Czosek v. O’Mara, 397 U.S. 25 (1970), the Supreme Court advised lower

courts, as guardians of the duty of fair representation, to construe complaints so as

to avoid dismissals unless it appears “beyond doubt” that a valid cause of action

cannot be stated. Id. at 27 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

While the Court has since specifically disapproved of Conley’s “beyond doubt”

standard, Twombly, 550 U.S. at 560, its guidance in Czosek remains. The guidance

simply must be applied under the plausibility standard set forth in Twombly and

Iqbal. See Iqbal, 556 U.S. at 679 (indicating that the plaintiff must plead enough

facts to give rise to a “plausible claim for relief”).

      Plaintiff alleges insufficient facts to plausibly plead that the Union chose not

to pursue his grievance to arbitration because of his race, gender, or disability.

Plaintiff alleges only that the Union and its representatives knew that he was male,

African-American, and disabled. (Compl. ¶ 33, ECF No. 1 at Pg ID 6.) His

conclusory assertions in response to the Union’s motion that the Union decision

was “because of his race, gender, and disability” (see Pl.’s Resp. Br. at 2, 13, ECF

No. 12 at Pg ID 177, 188), are insufficient. See Iqbal, 556 U.S. at 678 (legal

conclusions are disregarded when determining the sufficiency of the plaintiff’s

allegations). While Plaintiff refers to harassment and verbal abuse based upon his

disability and gender in his Complaint, he attributes such conduct to “his




                                            11
supervisors, who were agents, servants and employees of Defendant Aramark[.]”

(Id. ¶¶ 15, 17, 23, 25, 27, Pg ID 3-5, emphasis added.)

      Plaintiff pleads sufficient facts, however, to plausibly allege a fair

representation claim based on the Union’s alleged failure “to investigate the

harassment and abuse that w[ere] the underlying cause of his retaliatory

termination [by Aramark].” (See Compl. ¶ 33, ECF No. 1 at Pg ID 6.) “A union’s

conduct may be sufficiently arbitrary to establish a breach of its duty to fairly

represent its members when it handles a grievance in a ‘perfunctory’ manner, with

caprice or without rational explanation.” Poole v. Budd Co., 706 F.2d 181, 183

(6th Cir. 1983). Contrary to the Union’s assertion, Plaintiff is not claiming that the

Union breached its duty by failing to challenge a clear policy making the violations

“major” offenses subject to discharge. (Union’s Br. in Supp. of Mot. at 15, ECF

No. 8 at Pg ID 49.) Instead, Plaintiff is claiming that the Union, without a rational

explanation, failed to investigate the truthfulness of the charges levied against him.

V.    Conclusion

      For the reasons stated, the Court concludes that Plaintiff’s state law

discrimination claim against the Union is preempted by federal labor law. While

Plaintiff fails to plead a plausible fair representation claim against the Union based

on discriminatory conduct, he does allege sufficient facts to suggest that the Union

acted arbitrarily in deciding not to pursue Plaintiff’s grievance to arbitration.

                                          12
     Accordingly,

     IT IS ORDERED that the Union’s motion to dismiss (ECF No. 8) is

GRANTED IN PART AND DENIED IN PART.

     IT IS SO ORDERED.

                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         U.S. DISTRICT JUDGE

Dated: February 21, 2020




                                    13
